[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
This is a personal injury action arising from a falldown in which plaintiff alleges in the first count that she "was walking along the sidewalk . . . where it passes the driveway" of the defendant's property when she fell. Defendant landowner has moved for summary judgment on the ground that an abutting landowner has no duty to keep the public sidewalk in front of his property in a reasonably safe condition for travel.
Generally, an abutting landowner, in the absence of a statute or ordinance is under no duty to keep the public sidewalk in front of his property in a reasonably safe condition for travel. Wilson v. New Haven, 213 Conn. 277
(1989). Willoughby v. New Haven, 123 Conn. 446, 454 (1937).
However, if the plaintiff fell on the defendant's driveway, which rests within the defendant's property line, the defendant would be liable. See Tenney v. Pleasant RealtyCorporation, 136 Conn. 325 (1949).
Since it is not clear whether the plaintiff fell on the sidewalk or the defendant's driveway, there exists a genuine issue of material fact.
Defendants' Motion for Summary Judgment is denied. CT Page 2898
Wagner, J.